Title: From Benjamin Franklin to Jared Eliot, 10 December 1751
From: Franklin, Benjamin
To: Eliot, Jared


Dear Sir
Philada. Dec. 10. 1751
The Rector of our Academy Mr. Martin, came over into this Country on a Scheme for making Potash in the Russian Method: He promis’d me some written Directions for you, which expecting daily I delay’d writing, and now he lies dangerously ill of a kind of Quinsey: The Surgeons have been oblig’d to open his Windpipe, and introduce a leaden Pipe for him to breathe thro’. I fear he will not recover.
I thank you for the marine Wooll; ’tis a Curiosity. Mr. Roberts promises me some Observations in Husbandry for you. It is one Mr. Masters that makes Dung of Leaves, and not Mr. Roberts: I hope to get the Particulars from him soon.
I have a Letter from Mr. Collinson of July 19. in which he writes, “Pray has Mr. Elliot published any Addition to his Work; I have No. 1, and 2. If I can get ready I will send some Improvements made in the sandy Parts of the County of Norfolk; by the Way it is a great Secret, but it is Mr. Jackson’s own Drawing up, being Experiments made on some of his Father’s Estates in that County: but his Name must not be mentioned. I thank you for the Fowl Meadow Grass. I sowed it June 7 as soon as I received it, but none is yet come up. I dont know how it is, but I never could raise any of your Native Grasses; and I have had Variety per J. Bartram of curious Species.”
In another of Sept. 26. he says, “I am much obliged to thee for Mr. Elliot’s third Essay. I have sent Maxwell’s select Transactions in Husbandry: If Mr. Elliot has not seen them, they may be very useful to him. I have prevail’d on our worthy, learned and ingenious Friend Mr. Jackson to give some Dissertations on the Husbandry of Norfolk, believing it may be very serviceable to the Colonies: He has great Opportunities of doing this, being a Gentleman of Leisure and Fortune, being the only Son whose Father has great Riches and Possessions, and resides every Year all the long Vacation at his Father’s Seat in Norfolk. After J. Bartram has perused it, I shall submit how it may be further disposed of, only our Friend Elliot should see it soon; for Mr. Jackson admires his little Tracts of Husbandry as well as myself, and it may be of greater Service to him and his Colony, than to yours. The Fowl Meadow Grass has at last made its Appearance. Another Year we shall judge better of it.”—Thus far Friend Collinson. You may expect the Papers in a Post or two. If you make any Use of them, you will take Care not to mention any thing of the Author.
The Bearer is my Son, who desir’d an Opportunity of paying his Respects to you in his Return from Boston. He went by Sea.
They have printed all my electrical essays in England, and sent me a few copies, of which I design to send you one per next post, after having corrected a few errata. I am, dear Sir, Your most humble servant,
B. Franklin
Mr. Martin is dead!
 Addressed: To The Revd Mr Jared Elliot at Killingworth
